UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): October 16, 2012 Acorda Therapeutics,Inc. (Exact name of registrant as specified in its charter) Delaware 000-50513 13-3831168 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 420 Saw Mill River Road, Ardsley, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(914) 347-4300 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On October 16, 2012, Acorda Therapeutics, Inc. (“Acorda”) issued a press release announcing that theU.S. Patent and Trademark Office (USPTO) has determined that U.S. Patent No. 5,540,938 (“the ‘938 patent”) is entitled to a full five year patent term extension under the patent restoration provisions of the Hatch Waxman Act.The claims of the ‘938 patent relate to methods for treating a neurological disease, such as multiple sclerosis (MS), and cover the use of a sustained release dalfampridine formulation, such as AMPYRA® (dalfampridine) Extended Release Tablets, 10 mg for improving walking in people with MS. With a five year patent term extension, the ‘938 patent wouldexpire in 2018.Acorda also has a granted U.S. patent and an allowed U.S. patent application covering the use of AMPYRA in improving walking in people with MS. The granted U.S. patent will expire in 2027, and the allowed U.S. patent application, once granted, is expected to expire in 2025 plus any additional term determined by the USPTO based on patent term adjustment provisions.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K, and incorporated by reference into this Item. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release dated October 16, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Acorda Therapeutics,Inc. October 16, 2012 By: David Lawrence Name: David Lawrence Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated October 16, 2012
